Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                        
                                          
                                                     Response to Amendment
Based on applicant’s amendment, filed on 8/8/2022, see page 2 through 8 of the remarks, also telephone interview on August 16, 2022, with respect to cancellation of claims 5, 6, and amended claims 1, 4, 16 and 18, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112, 35 U.S.C. 101 rejections and rejection of 102(a)(1) for claims 1-4 and 7-18, are hereby withdrawn.    
             The claims 1-4 and 7-18 now renumbered as 1-16 are allowed.  

                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Jason V. Truong, Reg No. 53,704), on August 16, 2022, without traverse.

           The amended claims 1, 4, 16 and 18 as follows: 
          Cancel claims 5 and 6.

           Claim 1. (Currently Amended) An image processing device comprising:
           a memory storing a program; and
           one or more processors which, by executing the program, function as:
           	a display control unit configured to display, on a display unit, an image obtained by visualizing functional information related to optical characteristics of a subject based on a photoacoustic signal obtained by receiving a photoacoustic wave generated in the subject by irradiating the subject with light; 
           	a correction unit configured to correct the functional information of the image displayed on the display unit based on a first image value of the functional information of the image displayed on the display unit and a second image value of the functional information; and 
           an acceptance unit configured to accepts designation of a position where a numerical value of the functional information is known by an operation input to the image displayed on the display unit,
           wherein a position corresponding to the second image value of the functional information is identified based on a position of a marker imaged together with the subject.
           Claim 4. (Currently Amended) The image processing device according to claim 1, wherein the  is configured to accept designation of a position in the image displayed on the display unit, wherein the correction unit corrects the functional information of the image displayed on the display unit based on the first image value of the functional information at the designated position of the image and the second image value of the functional information at the designated position.
           Claims 5 and 6. (Canceled)
           Claim 16. (Currently Amended) An image processing method comprising:
           	displaying, on a display unit, an image obtained by visualizing functional information related to optical characteristics of a subject based on a photoacoustic signal obtained by receiving a photoacoustic wave generated in the subject by irradiating the subject with light;
           correcting the functional information of the image displayed on the display unit based on a first image value of the functional information of the image displayed on the display unit and a second image value of the functional information; and 
           accept designation of a position where a numerical value of the functional information is known by an operation input to the image displayed on the display unit,
           wherein a position corresponding to the second image value of the functional information is identified based on a position of a marker imaged together with the subject.
           Claim 18. (Currently Amended) A non-transitory computer-readable  medium storing a program for causing a computer to execute control of each unit of an image processing device comprising:
           	a display control unit configured to display, on a display unit, an image obtained by visualizing functional information related to optical characteristics of a subject based on a photoacoustic signal obtained by receiving a photoacoustic wave generated in the subject by irradiating the subject with light; 
           and a correction unit configured to correct the functional information of the image displayed on the display unit based on a first image value of the functional information of the image displayed on the display unit and a second image value of the functional information; and
           accept designation of a position where a numerical value of the functional information is known by an operation input to the image displayed on the display unit,
           wherein a position corresponding to the second image value of the functional information is identified based on a position of a marker imaged together with the subject.

                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an image obtained by visualizing functional information related to optical characteristics of a subject based on a photoacoustic signal obtained by receiving a photoacoustic wave generated in the subject by irradiating the subject with light, and a correction unit configured to correct the functional information of the image displayed.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 16 and 18, the closest prior art of record (Fukutani), reference is directed to a photoacoustic apparatus that acquires image data derived from a photoacoustic wave generated by irradiating a subject with light, but does not teach or suggest, among other things, “receiving a photoacoustic wave generated in the subject by irradiating the subject with light; to correct the functional information of the image displayed based on a first image value of the functional information of the image displayed on the display unit and a second image value of the functional information; and an acceptance unit configured to “accepts designation of a position” where a “numerical value” of the functional information is known by an operation input to the image displayed on the display unit, wherein a position corresponding to the second image value of the functional information is identified based on a “position of a marker” imaged together with the subject”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Fukutani) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
August 23, 2022